—In a negligence action to recover damages for personal injuries, the plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered September 11, 1991, which, after a nonjury trial, awarded him damages in the principal sum of only $42,500. The plaintiff’s notice of appeal from the order entered August 29, 1991, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The amount awarded to the plaintiff did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Nor did the court improvidently exercise its discretion in denying the plaintiff’s motion to amend his ad dam*335num clause (see generally, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.